Citation Nr: 0813964	
Decision Date: 04/28/08    Archive Date: 05/08/08

DOCKET NO.  04-00 181	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma



THE ISSUES

1.  Entitlement to service connection for a right foot 
disorder, to include as secondary to service-connected 
lumbosacral strain syndrome.  

2.  Entitlement to an increased evaluation for early 
sensorimotor neuropathy with absent sural sensory and 
peroneal responses as a result of cutaneous sensory nerve 
damage due to left knee surgery, currently assigned a 10 
percent disability evaluation.


WITNESSES AT HEARING ON APPEAL

The appellant and his wife


ATTORNEY FOR THE BOARD

Jessica J. Wills, Associate Counsel
INTRODUCTION

The veteran served on active duty from April 1987 to April 
1995.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a September 2003 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Muskogee, Oklahoma, which denied the benefits sought on 
appeal.  The veteran appealed that decision to BVA, and the 
case was referred to the Board for appellate review.  

The Board remanded the case for further development in May 
2006, and as will be discussed below, pursuant to the Board 
remand, the RO scheduled the veteran for a VA examination.  
However, the veteran failed to report for that examination, 
and the RO was unable to locate the veteran.  In fact, 
several letters sent to the veteran were returned as 
undeliverable, despite the RO's attempts to search for him.  
As such, the Board finds that the RO attempted to complete 
the development requested in the May 2006 Board remand and 
complied with the remand instructions. Stegall v. West, 11 
Vet. App, 268 (1998).  It bears emphasis that VA's duty to 
assist is not always a "one-way street"  See Wood v 
Derwinski, 1 Vet. App, 190, 193 (1991); Hyson v. Brown, 5 
Vet. App. 262, 265 (1993) (noting that the veteran bears the 
burden of keeping VA apprised of his whereabouts and that, 
where he does not, "there is no burden on the part of the VA 
to turn up heaven and earth to find him").  The case has 
since been returned to the Board for appellate review.

A hearing was held on March 7, 2006, by means of video 
conferencing equipment with the appellant in Muskogee, 
Oklahoma, before Kathleen K. Gallagher, a Veterans Law Judge 
(VLJ), sitting in Washington, DC, who was designated by the 
Chairman to conduct the hearing pursuant to 38 U.S.C.A. § 
7107(c), (e)(2) and who is rendering the determination in 
this case.  A transcript of the hearing testimony is in the 
claims file.





FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The veteran has not been shown to have a right foot 
disorder that is causally or etiologically related to 
military service or to a service-connected disorder.

3.  The veteran's early sensorimotor neuropathy is not 
productive of moderate, incomplete paralysis.


CONCLUSIONS OF LAW

1.  A right foot disorder was not incurred in active service 
and is not proximately due to, the result of, or aggravated 
by a service-connected disability.  38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2007).

2.  The criteria for an evaluation in excess of 10 percent 
for early sensorimotor neuropathy with absent sural sensory 
and peroneal responses as a result of cutaneous sensory nerve 
damage due to left knee surgery have not been met.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
3.321, 4.1-4.14, 4.124a, Diagnostic 8799-8521 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Upon receipt of a substantially complete application for 
benefits, VA must notify the claimant what information or 
evidence is needed in order to substantiate the claim and it 
must assist the claimant by making reasonable efforts to get 
the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 
38 C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002).  The notice required must be provided 
to the claimant before the initial unfavorable decision on a 
claim for VA benefits, and it must (1) inform the claimant 
about the information and evidence not of record that is 
necessary to substantiate the claim; (2) inform the claimant 
about the information and evidence that VA will seek to 
provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim.  
38 U.S.C.A. §§ 5103(a); 38 C.F.R. § 3.159(b)(1); Pelegrini v. 
Principi, 18 Vet. App. 112, 120 (2004).  

For an increased-compensation claim, section § 5103(a) 
requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).  Further, if the Diagnostic 
Code under which the claimant is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation, e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.  Vazquez-Flores, 22 Vet. App. 37 (2008).

In this case, the RO did provide the appellant with notice in 
June 2003 and July 2003, prior to the initial decision on the 
claims in September 2003, as well as in May 2006, November 
2006, and February 2007.  Therefore, the timing requirement 
of the notice as set forth in Pelegrini has been met and to 
decide the appeal would not be prejudicial to the claimant.

Moreover, the requirements with respect to the content of the 
notice were met in this case.  The RO informed the veteran in 
the notice letters about the information and evidence that is 
necessary to substantiate his claims for service connection 
and for an increased evaluation.  Specifically, the May 2006 
letters stated that in order to establish service connection 
the evidence must show that he had an injury in military 
service or a disease that began in, or was made worse during 
military service, or that there was an event in service that 
caused injury or disease; that he has a current physical or 
mental disability; and, that there is a relationship between 
his current disability and an injury, disease, or event in 
military service.  The July 2003 letter also indicated that 
establishing service connection on a secondary basis requires 
evidence of the claimed disability and a relationship between 
the claimed disorder and the service-connected disability.  

Additionally, the June 2003 and May 2006 letters stated, "To 
establish entitlement to an increased evaluation for your 
service-connected disability, the evidence must show that 
your service-connected condition has gotten worse."  The May 
2006 letter also informed the veteran that he could submit 
evidence showing that his disability had increased in 
severity.  It was specifically noted that such evidence could 
be a statement from a physician or statements from other 
individuals who were able to describe from their knowledge 
and personal observations in what manner his disability had 
worsened.  The June 2003 and May 2006 letters also advised 
the veteran that he could submit his own statement describing 
his symptoms, and the May 2006 letter stated that he should 
notify VA if there was any other information or evidence that 
he believed would support his claim.  As such, the notice 
letters in this case did indicate that the veteran must 
provide or ask VA to obtain medical or lay evidence 
demonstrating a worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life.
Additionally, as will be discussed below, the veteran is 
currently assigned a 10 percent disability evaluation for 
early sensorimotor neuropathy pursuant to 38 C.F.R. § 4.124a, 
Diagnostic Codes 8799-9521.  The Board does acknowledge that 
the notice letters did not specifically provide with the 
rating criteria.  However, the Board also notes that 
Diagnostic Code 8521 does not provide a specific measurement 
or test result, but instead relies on evidence showing the 
disability to be mild, moderate, or severe.  As such, the 
veteran is evaluated under a diagnostic code containing 
criteria that would be satisfied by demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life.  Moreover, the 
September 2003 rating decision and the December 2003 
statement of the case (SOC) did contain the rating criteria.  
Following the issuance of these documents, the RO 
readjudicated the veteran's claim for an increased evaluation 
in an October 2007 supplemental statement of the case (SSOC).  
Thus, VA cured any defect in the notice before the case was 
transferred to the Board on appeal, and no prejudice to the 
appellant will result in proceeding with the issuance of a 
final decision.  Prickett v. Nicholson, 20 Vet. App. 370, 
377-78 (2006) (VA cured failure to afford statutory notice to 
claimant prior to initial rating decision by issuing 
notification letter after decision and readjudicating claim 
and notifying claimant of such readjudication in the 
statement of the case).  As such, the Board finds that the 
veteran was provided adequate notice of the applicable rating 
criteria.  

The notice letters also advised the veteran that should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
based on the nature of the symptoms of the condition for 
which disability compensation is being sought, their severity 
and duration, and their impact upon employment and daily 
life.  In this regard, the May 2006 letter indicated that 
disability rating can be changed when there are changes in 
the condition.  The letter stated that a rating will be 
assigned from 0 percent to 100 percent depending on the 
disability involved and explained that VA uses a schedule for 
evaluating disabilities that is published in Title 38, Code 
of Regulations, Part 4.  It was also noted that a disability 
evaluation other than the level found in the schedule for a 
specific condition can be assigned if the impairment is not 
adequately covered by the schedule.  The May 2006 letter 
further indicated that evidence of the nature and symptoms of 
the disability, the severity and duration of the symptoms, 
and the impact of the condition and symptoms on employment 
would be considered in determining the disability rating.  

In addition, the notice letters provided examples of the 
types of medical and lay evidence that the veteran may submit 
or ask VA to obtain that are relevant to establishing 
entitlement to increased compensation.  As noted above, the 
May 2006 letter indicated that the evidence could be a 
statement from a physician containing the physical and 
clinical findings, the results of any laboratory tests or x-
rays, and the dates of examinations and test.  It was also 
noted that he could submit statements from other individuals 
who were able to describe from their knowledge and personal 
observations in what manner his disability had worsened.  The 
December 2006 letter further listed examples of evidence, 
which included information about on-going treatment, Social 
Security Administration determinations, statements from 
employers, and lay statements from people who have witnessed 
how the disability symptoms affect him.  In addition, the 
June 2003 and May 2006 letters informed the veteran that he 
could submit hiss own statement describing his symptoms, 
their frequency and severity, and other involvement, 
extension, and additional disablement caused by the 
disability.

Based on the foregoing, the Board finds that the notice 
letters informed the veteran of the information and evidence 
necessary to substantiate his claim for an increased 
evaluation and satisfied the additional notice requirements 
of Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).

Moreover, the RO notified the veteran in the letters about 
the information and evidence that VA will seek to provide.  
In particular, the June 2003, July 2003, May 2006, November 
2006, and February 2007 letters indicated that reasonable 
efforts would be made to help him obtain evidence necessary 
to support his claims, including requesting all records held 
by Federal agencies, such as service medical records, 
military records, and VA medical records.  The veteran was 
also informed that a medical examination would be provided or 
that a medical opinion would be obtained if it was determined 
that such evidence was necessary to make a decision on his 
claims.

The RO also informed the veteran about the information and 
evidence that he was expected to provide.  Specifically, the 
June 2003, July 2003, May 2006, November 2006, and February 
2007 letters notified the veteran that he must provide enough 
information about his records so that they could be requested 
from the agency or person that has them.  The June 2003, July 
2003, and May 2006 letters also requested that he complete 
and return the enclosed VA Form 21-4142, Authorization and 
Consent to Release Information to the Department of Veterans 
Affairs, if there were any private medical records that he 
would like VA to obtain on his behalf.  In addition, the June 
2003, July 2003, May 2006, November 2006, and February 2007 
letters indicated that it was the veteran's responsibility to 
ensure that VA receives all requested records that are not in 
the possession of a Federal department or agency.

Finally, the May 2006 letter specifically notified the 
claimant that he should provide any evidence or information 
in his possession that pertains to the claims.  Because each 
of the four notice requirements has been fully satisfied in 
this case, any error in not providing a single notice to the 
appellant covering all the requirements is harmless error. 

Further, during the pendency of this appeal, on March 3, 
2006, the United States Court of Appeals for Veterans Claims 
(Court) issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473, noted above, 
which held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; 3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id.  

In the present appeal, the veteran was provided with notice 
of the type of evidence necessary to establish a disability 
rating and effective date for the disability on appeal.  In 
this regard, the Board notes that the May 2006 letter 
informed him that a disability rating was assigned when a 
disability was determined to be service-connected and that 
such a rating could be changed if there were changes in his 
condition.  The letter also explained how disability ratings 
and effective dates were determined.

In addition, the duty to assist the veteran has also been 
satisfied in this case.  The veteran's service medical 
records as well as all available VA and private medical 
records pertinent to the years after service are in the 
claims file and were reviewed by both the RO and the Board in 
connection with the veteran's claims.  The veteran was also 
afforded VA examinations in August 2003 and September 2005, 
and additional VA medical opinion was obtained in April 2007.  
He was also provided the opportunity to testify at a hearing 
before the Board.  

The Board further observes that the veteran was scheduled for 
a VA examination in April 2007, but the veteran failed to 
report.  The Board notes that the Court has held that the 
Secretary has the authority to schedule a veteran for an 
examination for confirmation purposes.  Kowalski v. 
Nicholson, 19 Vet. App. 171, 178 (2005).  Further, the duty 
to assist is not a one-way street.  If a veteran wishes help 
in developing his claim, he cannot passively wait for it in 
those circumstances where he may or should have information 
that is essential in obtaining putative evidence.  See Wood 
v. Derwinski, 1 Vet. App. 190, 193 (1991).  A November 2006 
letter specifically informed the veteran that the claim will 
be rated on the evidence of record if he failed to report for 
an examination without good cause.  

The Board does observe that the notification letter informing 
the veteran of the time and date of the examination was 
returned as undeliverable.  However, the RO did search for 
the veteran's current mailing address, yet the attempt was 
unsuccessful.  Written VA notices are to be sent to "a 
claimant or payee at his or her latest address of record."  
38 C.F.R. § 3.1(q) (2007).  If an appellant has changed 
addresses without informing VA, it is well established that 
it is the claimant's responsibility to keep VA advised of his 
or her whereabouts in order to facilitate development of a 
claim.  If he or she does not do so, "there is no burden on 
the part of the VA to turn up heaven and earth to find him 
[or her]."  See Hyson v. Brown, 5 Vet. App. 262, 265 (1993).  
As stated by the Court, "[t]he duty to assist is not always 
a one-way street."  Wamhoff v. Brown, 8 Vet. App. 517, 522 
(1996).  "If a [claimant] wishes help, he [or she]cannot 
passively wait for it in those circumstances where he may or 
should have information that is essential in obtaining the 
putative evidence."  Wood v. Derwinski, 1 Vet. App. 190, 193 
(1991).  See also Olson v. Principi, 3 Vet. App. 480, 483 
(1992).

VA has further assisted the veteran and his representative 
throughout the course of this appeal by providing them with a 
SOC and SSOCs, which informed them of the laws and 
regulations relevant to the veteran's claims.  For these 
reasons, the Board concludes that VA has fulfilled the duty 
to assist the veteran in this case.


I.  Service Connection

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service.  38 U.S.C.A. §§ 1110, 1131.  That an injury or 
disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  Service connection may also be granted 
for any injury or disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d).

Under section 3.310(a) of VA regulations, service connection 
may be established on a secondary basis for a disability 
which is proximately due to or the result of 
service-connected disease or injury.  38 C.F.R. § 3.310(a).  
Establishing service connection on a secondary basis requires 
evidence sufficient to show (1) that a current disability 
exists and (2) that the current disability was either (a) 
proximately caused by or (b) proximately aggravated by a 
service-connected disability.  Allen v. Brown, 7 Vet. App. 
439, 448 (1995) (en banc).  Where a service-connected 
disability aggravates a nonservice-connected condition, a 
veteran may be compensated for the degree of disability (but 
only that degree) over and above the degree of disability 
existing prior to the aggravation.  Allen, 7 Vet. App. at 
448.  Temporary or intermittent flare-ups of symptoms of a 
condition, alone, do not constitute sufficient evidence 
aggravation unless the underlying condition worsened.  Cf. 
Davis v. Principi, 276 F. 3d 1341, 1346-47 (Fed. Cir. 2002); 
Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).  

The provisions of 38 C.F.R. § 3.310 were amended, effective 
from October 10, 2006; however, the new provisions require 
that service connection not be awarded on an aggravation 
basis without establishing a pre-aggravation baseline level 
of disability and comparing it to current level of 
disability.  71 Fed. Reg. 52744-47 (Sept. 7, 2006).  Although 
the stated intent of the change was merely to implement the 
requirements of Allen v. Brown, 7 Vet. App. 439 (1995), the 
new provisions amount to substantive changes to the manner in 
which 38 C.F.R. § 3.310 has been applied by VA in Allen-type 
cases since 1995.  The Board notes that the October 2007 SSOC 
did provide the veteran with the amended version of the 
regulation.  As such, the Board finds that there is no 
prejudice to the veteran by the Board proceeding to address 
the merits of this claim in this decision.  See Bernard v. 
Brown, 4 Vet. App. 384, 392-94 (1993).

In considering the evidence of record under the laws and 
regulations as set forth above, the Board concludes that the 
veteran is not entitled to service connection for a right 
foot disorder.  The veteran's service medical records are 
negative for any complaints, treatment, or diagnosis of such 
a disorder.  In fact, his February 1995 separation 
examination found his left lower extremities to be normal, 
and he denied having a medical history of foot trouble at 
that time.  Moreover, the medical evidence of record does not 
show that the veteran sought treatment for a right foot 
disorder immediately following his period of service or for 
many years thereafter.  Therefore, the Board finds that a 
right foot disorder did not manifest in service or for many 
years thereafter.

With regard to the year-long evidentiary gap in this case 
between active service and the earliest manifestations of a 
right foot disorder, the Board notes that this absence of 
evidence constitutes negative evidence tending to disprove 
the claim that the veteran had an injury or disease in 
service which resulted in chronic disability or persistent 
symptoms thereafter.  See Forshey v. West, 12 Vet. App. 71, 
74 (1998), aff'd sub nom. Forshey v. Principi, 284 F.3d 1335, 
1358 (Fed. Cir. 2002) (noting that the definition of evidence 
encompasses "negative evidence" which tends to disprove the 
existence of an alleged fact); see also 38 C.F.R. § 3.102 
(noting that reasonable doubt exists because of an 
approximate balance of positive and "negative" evidence).  
Thus, the lack of any objective evidence of continuing 
complaints, symptoms, or findings for many years between the 
period of active duty and the first symptoms of a right foot 
disorder is itself evidence which tends to show that the 
disorder did not have its onset in service or for many years 
thereafter.

A prolonged period without medical complaint can be 
considered, along with other factors concerning a claimant's 
health and medical treatment during and after military 
service, as evidence of whether an injury or a disease was 
incurred in service which resulted in any chronic or 
persistent disability.  See Maxson v. Gober, 230 F.3d 1330, 
1333 (Fed. Cir. 2000).  The Board must consider all the 
evidence including the availability of medical records, the 
nature and course of the disease or disability, the amount of 
time that elapsed since military service, and any other 
relevant facts in considering a claim for service connection.  
Id.; cf. Dambach v. Gober, 223 F.3d 1376, 1380-81 (Fed. Cir. 
2000) (holding that the absence of medical records during 
combat conditions does not establish absence of disability 
and thus suggesting that the absence of medical evidence may 
establish the absence of disability in other circumstances).  
Thus, when appropriate, the Board may consider the absence of 
evidence when engaging in a fact finding role.  See Jordan v. 
Principi, 17 Vet. App. 261 (2003) (Steinberg, J., writing 
separately) (noting that the absence of evidence may be 
considered as one factor in rebutting the aggravation part of 
the section 1111 presumption of soundness).

In addition to the lack of evidence showing that a right foot 
disorder manifested during service or within close proximity 
thereto, the medical evidence of record does not link a 
current disorder to his military service.  As noted above, 
the medical evidence does not show that there was an event, 
disease, or injury in service to which a current disorder 
could be related.  See 38 C.F.R. § 3.159(c)(4)(i); cf. Duenas 
v. Principi, 18 Vet. App. 512, 517 (2004), citing Paralyzed 
Veterans of Am. v. Sec'y of Veterans Affairs, 345 F.3d 1334, 
1355-57 (Fed. Cir. 2003) (noting that a medical examination 
conducted in connection with claim development could not aid 
in substantiating a claim when the record does not already 
contain evidence of an in-service event, injury, or disease).  
Nor is there is any medical evidence of record that links a 
current disorder to a disease or injury in service.  In fact, 
the April 2007 VA examiner stated that it is not likely that 
the veteran's right foot disorder is in anyway related to his 
military service.  Moreover, the veteran has not even alleged 
that he has right foot disorder that is directly related to 
service, as he has instead claimed that the disorder is 
secondary to a service-connected disability.  Therefore, the 
Board finds that a right foot disorder did not manifest 
during service and have not been shown to be causally or 
etiologically to an event, disease, or injury in service.

As to the veteran's claim that his right foot disorder is 
related to his service-connected lumbosacral strain syndrome, 
the Board also finds that the medical evidence of record does 
not support this contention.  The April 2007 VA examiner 
assessed the veteran as having peripheral neuropathy of the 
right foot that was separate from his service-connected 
neuropathy on the left side, and the veteran is service-
connected for lumbosacral strain syndrome.  However, the 
medical evidence has not established a relationship between 
these disorders.  In fact, the September 2005 VA examiner 
stated that the veteran's peripheral neuropathy was not 
related to his lumbar strain, sensory motor neuropathy, 
internal derangement of his knees, or the cutaneous sensory 
nerve damage of the left knee.  He also noted that there are 
multiple causes of peripheral neuropathy, including diabetes, 
alcoholism, and other metabolic diseases and stated that the 
veteran's peripheral neuropathy was of an unknown etiology.  
In addition, the April 2007 VA examiner opined that the 
veteran's right foot disorder was not caused by or 
permanently aggravated by his lumbosacral strain syndrome.  
The April 2007 VA examiner also noted that the veteran's 
lumbosacral strain syndrome was not one of several causes of 
his right foot disorder.  In particular, he stated that it 
was clear that there was no evidence of any motor 
radiculopathy in the bilateral lower extremities that could 
have led to the symptoms of pain and numbness in his right 
foot.  The examiner further stated that there are many causes 
of peripheral neuropathy and that the etiology is sometime 
unknown.  

Simply put, the evidence absent from the record is a medical 
opinion to the effect that the veteran's service-connected 
lumbosacral strain syndrome either caused or aggravated a 
right foot disorder.  Accordingly, service connection cannot 
be granted on a secondary basis.  Therefore, the Board finds 
that the preponderance of the evidence is against the 
veteran's claim for service connection for a right foot 
disorder.

Because the preponderance of the evidence is against the 
veteran's claim, the benefit of the doubt provision does not 
apply.  Accordingly, the Board concludes that service 
connection for a right foot disorder is not warranted.


II.  Increased Evaluation

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities, found 
in 38 C.F.R., Part 4.  The rating schedule is primarily a 
guide in the evaluation of disability resulting from all 
types of diseases and injuries encountered as a result of or 
incident to military service.  The ratings are intended to 
compensate, as far as can practicably be determined, the 
average impairment of earning capacity resulting from such 
diseases and injuries and their residual conditions in 
civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating. 38 C.F.R. § 4.7.
In considering the severity of a disability, it is essential 
to trace the medical history of the veteran. 38 C.F.R. §§ 
4.1, 4.2, 4.41.  Consideration of the whole-recorded history 
is necessary so that a rating may accurately reflect the 
elements of disability present. 38 C.F.R. § 4.2; Peyton v. 
Derwinski, 1 Vet. App. 282 (1991).  While the regulations 
require review of the recorded history of a disability by the 
adjudicator to ensure a more accurate evaluation, the 
regulations do not give past medical reports precedence over 
the current medical findings.  Where an increase in the 
disability rating is at issue, the present level of the 
veteran's disability is the primary concern.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  However, where VA's 
adjudication of an increased rating claim is lengthy, a 
claimant may experience multiple distinct degrees of 
disability that would result in different levels of 
compensation from the time the increased rating claim was 
filed until a final decision on that claim is made.  Thus, 
VA's determination of the "present level" of a disability 
may result in a conclusion that the disability has undergone 
varying and distinct levels of severity throughout the entire 
time period the increased rating claim has been pending.  
Hart v. Mansfield, 21 Vet. App. 505 (2007).

The veteran is currently assigned a 10 percent disability 
evaluation for early sensorimotor neuropathy pursuant to 38 
C.F.R. § 4.124a, Diagnostic Codes 8799-8521.  When an 
unlisted disease, injury, or residual is encountered, 
requiring rating by analogy, the diagnostic code number will 
be "built-up" as follows.  The first two digits will be 
selected from that part of the schedule most closely 
identifying the part or system of the body involved.  The 
last two digits will be "99" for all unlisted conditions.  
38 C.F.R. §§ 4.20, 4.27 (2007).

Under Diagnostic Code 8521, a 10 percent disability 
evaluation is assigned for mild, incomplete paralysis.  A 20 
percent disability evaluation is warranted when there is 
moderate, incomplete paralysis.

In considering the evidence of record under the laws and 
regulations as set forth above, the Board concludes that the 
veteran is not entitled to an increased evaluation for early 
sensorimotor neuropathy.  At the outset, the Board notes that 
the adjudication of this issue has been made significantly 
more difficult by the veteran's failure to report for a VA 
examination.  According to 38 C.F.R. § 3.655, in an original 
compensation claim, when entitlement or continued entitlement 
to a benefit cannot be established or confirmed without a 
current VA examination or reexamination and a claimant, 
without good cause, fails to report for such examination, or 
reexamination, the claim shall be rated based on the evidence 
of record.

The medical evidence of record does not show the veteran to 
have moderate, incomplete paralysis.  In this regard, the 
August 2003 VA examiner indicated that the veteran had left 
lower leg early sensory motor neuropathy, but there was no 
evidence of neuropraxia, conduction block, or motor 
radiculopathy.  In addition, the September 2005 VA examiner 
noted that the veteran walked with a limp, but he otherwise 
had good posture.  In fact, the examiner stated that the 
veteran did not have any gross neurological deficits.  His 
cranial nerves from II to XII were grossly intact, and his 
deep tendon reflexes were 2+ and equal bilaterally.  His 
ankle jerk was also present and 2+, and there was no evidence 
of muscle wasting or atrophy.  As such, the medical evidence 
does not show him to meet the criteria for an evaluation in 
excess of 10 percent.  Therefore, the Board finds that the 
preponderance of the evidence is against the veteran's claim 
for an increased evaluation for early sensorimotor 
neuropathy.

In reaching this decision, the potential application of 
various provisions of Title 38 Code of Federal Regulations 
have been considered, whether or not they were raised by the 
veteran.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  In 
particular, the Board has considered the provisions of 38 
C.F.R. § 3.321(b)(1).  In this case, however, there has been 
no showing that the veteran's service-connected early 
sensorimotor neuropathy has caused marked interference with 
employment beyond that contemplated by the schedule for 
rating disabilities, necessitated frequent periods of 
hospitalization, or otherwise renders impractical the 
application of the regular schedular standards utilized to 
evaluate the severity of his disability.  In the absence of 
such factors, the Board finds that the requirements for an 
extraschedular evaluation for the veteran's service-connected 
disability under the provisions of 38 C.F.R. § 3.321(b)(1) 
have not been met.  Bagwell v. Brown, 9 Vet. App. 337 (1996); 
Shipwash v. Brown, 8 Vet. App. 218 (1995).


ORDER

Service connection for a right foot disorder is denied.

An evaluation in excess of 10 percent for early sensorimotor 
neuropathy with absent sural sensory and peroneal responses 
as a result of cutaneous sensory nerve damage due to left 
knee surgery is denied.



____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


